DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The rejection of claim 4 under 35 U.S.C. 112(a) or 112 (pre-AIA ), first paragraph is moot due to the cancellation of claim 4.  
However, there are new 35 U.S.C. 112 rejections below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant has added 3 wherein statements to the end of claim 1.  In the wherein statements Applicant recites “said optical fiber”, and it is unclear to the Examiner when said optical fiber is required to have a fictive temperature less than 1450 degrees C, an attenuation less than 0.17 dB/km at 1550 nm, and a fictive temperature higher than 1550 degrees C.  The Examiner interprets Applicant 
Claim Interpretation
	The amendment to the claims including a fictive temperature and an attenuation, and the Examiner interprets any silica-based fiber having these properties as meeting the limitation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2015/0241629 – hereinafter Tamura).
Regarding claims 1, 3 and 6-8, Tamura ([0004]-[0005], [0010], [0034]-[0035], and Fig. 4) discloses silica-based optical fibers and drawing optical fibers from a preform and discloses fictive temperature and attenuation for an optical fiber.  Tamura discloses attenuation less than 0.16 dB/km at 1550 and fictive temperatures less than 1450 degrees C (claim 1), less than 1400 degrees C (claim 6),  less than 1350 degrees C (claim 7), and a fictive temperature at 1300 degrees C (claim 8).  Therefore, since the drawn silica based optical fiber is disclosed as having an attenuation within Applicant’s claimed range of less than 0.17 dB/km (claim 1) and within Applicant’s claimed range of less than 0.15 dB/km (claim 3) and fictive temperatures less than 1350 degrees C and even at 1300 degrees C, it would be obvious to a person having ordinary skill in the art, Tamura discloses the claimed optical fiber, and for the fiber having a fictive temperature at 1300 degrees C, this fiber has properties close enough that a person having ordinary skill in the art would have expected this fiber to have the similar properties of a fiber less than 1300 degrees C.
Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
Regarding claims 1 and 6-7, Saito (pgs. 67-68, Fig. 7, and Table I) discloses optical fibers drawn in an annealing furnace attached to a fiber-drawing tower, and in Fig. 7, Saito discloses the GCSF doped fiber having fictive temperatures greater than 1550 degrees C with no annealing furnace.  Therefore, based on the disclosure of no annealing, it would be obvious to a person having ordinary skill in the art, this suggests GCSF doped fibers cooled in air having a fictive temperature higher than 1550 degrees C, since there is no annealing.
Saito discloses annealing times of more than 1s provide for a total loss below 0.17 dB/km at 1550 nm.  Saito discloses Ge-doped silica core fiber (GSCF) fibers having annealing times of 1.0, 2.0, and 
Regarding claim 3, Saito (Fig. 6 and pg. 67) further discloses a relation between fictive temperature and annealing temperature time.  Fig. 6 suggests the fictive temperature can be lowered even further, such as below 1300 degrees C, with longer annealing times, and Figs. 4(a) and 4(b) discloses the Rayleigh scattering loss at 1550 nm for various GeO2 mol% concentrations.  Therefore, it would be obvious to a person having ordinary skill in the art, a fiber produced with an attenuation less than 0.15 dB/km at 1550 nm and a fictive temperature less than 1450 degrees C with the appropriate annealing times and/or GeO2 concentration.
Regarding claim 8, Saito (Fig. 6 and pg. 67) further discloses a relation between fictive temperature and annealing temperature time.  Fig. 6 suggests the fictive temperature can be lowered even further, such as below 1300 degrees C, with longer annealing times.  Therefore, it would be obvious to a person having ordinary skill in the art, to obtain a desired lower fictive temperature, which provides for more controlled structural relaxation and reduced Rayleigh scattering loss, by increasing the annealing time, and this increased annealing time would provide for an optical fiber with an attenuation less than 0.17 dB/km and a fictive temperature of 1300 degrees C, as claimed in claim 8.
Response to Arguments
Applicant's arguments filed Jan. 12, 2021 for the rejection of claims 1-2 and 5-8 over Tamura have been fully considered but they are not persuasive. 
Applicant notes that the optical fibers of Tamura are alkali-doped fibers and Applicant states that alkali and halide dopants are known in the art as viscosity-reducing dopants that lower fictive temperature of the optical fiber to less than 1550 degrees C when the optical fiber cooled in air under the conditions specified in claim 1.  This argument is not persuasive.  As stated in the 35 U.S.C. 112(b) rejection of claims 1, 3, and 6-7, the limitation of cooling in air appears to reference a prior art product formed by a different process.  The Examiner maintains a prior art product cannot define the product claimed in the process by product claim recited in claim 1.  Therefore, the Examiner does not interpret the cooling in air limitation as limiting the product resulting from the process of claim 1.  Therefore, the Examiner maintains, Tamura discloses the claimed optical fiber.  Details of the rejection are in the 35 U.S.C. 103 claims rejections.
Due to the Amendment, the Examiner withdraws the following rejections under 35 U.S.C. 103.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiso et al. (US 2017/0137316 – hereinafter Aiso) is withdrawn.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al. (US 2017/0101334 – hereinafter Haruna) is withdrawn.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being obvious over Berkey et al. (US 2016/0011365 – hereinafter Berkey) is withdrawn.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippov et al. (US 2009/0139270 – hereinafter Filippov) is withdrawn.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippov et al. (US 2009/0139270 – hereinafter Filippov) as applied to claim 1 above, and further in view of Aiso et al. (US 2017/0137316 – hereinafter Aiso) is withdrawn.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippov et al. (US 2009/0139270 – hereinafter Filippov) as applied to claim 1 above, and further in view of Haruna et al. (US 2017/0101334 – hereinafter Haruna) is withdrawn.
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippov et al. (US 2009/0139270 – hereinafter Filippov) as applied to claim 1 above, and further in view of Tamura et al. (US 2015/0241629 – hereinafter Tamura) is withdrawn.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippov et al. (US 2009/0139270 – hereinafter Filippov) as applied to claim 1 above, and further in view of Tamura et al. (US 2015/0241629 – hereinafter Tamura) as evidenced by Nakanishi et al. (US 2015/0251945 – hereinafter Nakanishi) is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of copending Application No. 16/418,075 (reference application) in view of Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
Regarding claims 1 and 6-8, claim 16 of the reference application claims the optical fiber has a fictive temperature of less than or equal to 1450 degrees C, which is within Applicant’s claimed range of claim 1.  The reference application fails to claim the attenuation.  However, Saito discloses germania doped optical fibers having fictive temperatures less than 1450 degrees C having attenuation less than 0.17 dB/km, and since the fictive temperature properties claimed are within the same range as claimed 
As stated in the rejection of claims 1, 3 and 6-8 over 35 U.S.C. 112(b), the Examiner interprets the limitation of the wherein statement that includes said optical fiber, when cooled in air as referencing a prior art product formed by a different process.  It is unclear to the Examiner how a prior art product defines the product claimed in the process by product claim recited in claim 1.  Therefore, the Examiner does not interpret this limitation has limiting the product resulting from the process of claim 1.
Alternatively, in Fig. 7, Saito discloses the germania doped fiber having fictive temperatures greater than 1550 degrees C with no annealing furnace.  Therefore, based on the disclosure of no annealing, it would be obvious to a person having ordinary skill in the art, this suggests germania doped fibers cooled in air having a fictive temperature higher than 1550 degrees C, since there is no annealing.
Regarding claim 3, in addition to the rejection of claim 1 over claim 16 of the reference application.  Saito (Fig. 6 and pg. 67) further discloses a relation between fictive temperature and annealing temperature time.  Fig. 6 suggests the fictive temperature can be lowered even further, such as below 1300 degrees C, with longer annealing times, and Figs. 4(a) and 4(b) discloses the Rayleigh scattering loss at 1550 nm for various GeO2 mol% concentrations.  Therefore, it would be obvious to a person having ordinary skill in the art, a fiber produced with a fictive temperature of less than 1450 degrees C having an attenuation less than 0.15 dB/km at 1550 with the appropriate GeO2 concentration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 5-8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 9,932,260 (reference application) in view of Saito et al. (“Control of Glass-Forming Process During Fiber-Drawing to Reduce the Rayleigh Scattering Loss”, J. Am. Ceram. Soc., 89 [1] 65–69 (2006)).
2 doped core and Saito discloses fictive temperatures of 3.5 mol% GeO2 doped fibers having an attenuation less than 0.17 dB/km and discloses lower mol% of GeO2 reduces Rayleigh scattering.  Therefore, it would be obvious to a person having ordinary skill in the art, the claimed GeO2 doped fiber of Pat’620 having a fictive temperature less than 1450 degrees C having attenuation less than 0.17 dB/km or 0.15 dB/km at 1550 nm, based on the additional teachings of Saito.
As stated in the rejection of claims 1, 3 and 6-8 over 35 U.S.C. 112(b), the Examiner interprets the limitation of the wherein statement that includes said optical fiber, when cooled in air as referencing a prior art product formed by a different process.  It is unclear to the Examiner how a prior art product defines the product claimed in the process by product claim recited in claim 1.  Therefore, the Examiner does not interpret this limitation has limiting the product resulting from the process of claim 1.
Alternatively, in Fig. 7, Saito discloses the germania doped fiber having fictive temperatures greater than 1550 degrees C with no annealing furnace.  Therefore, based on the disclosure of no annealing, it would be obvious to a person having ordinary skill in the art, this suggests germania doped fibers cooled in air having a fictive temperature higher than 1550 degrees C, since there is no annealing.
Claims 1, 3, and 6-8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 15, and 16 of U.S. Patent No. 9,802,858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-5 and 15-6 of the reference application claims an optical fiber having fictive temperatures less than 1400 degrees C and less than 1200 degrees C and attenuation at 1550 nm less than 0.17 dB/km, which is within Applicant’s claimed ranges of fictive temperature and attenuation.
As stated in the rejection of claims 1, 3 and 6-8 over 35 U.S.C. 112(b), the Examiner interprets the limitation of the wherein statement that includes said optical fiber, when cooled in air as referencing 
Due to the amendment filed Jan. 12, 2021 the Examiner withdraws the following double patenting rejections.  
Claims 1 and 5-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/418,075 in view of Filippov et al. (US 2009/0139270 – hereinafter Filippov).
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 9,618,692 (Pat’692) in view of Filippov et al. (US 2009/0139270 – hereinafter Filippov). 
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 19 of U.S. Patent No. 10,571,628 (Pat’628) in view of Filippov et al. (US 2009/0139270 – hereinafter Filippov). 
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,444,427 (Pat’427) in view of Filippov et al. (US 2009/0139270 – hereinafter Filippov).
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,094,975 (Pat’975) in view of Filippov et al. (US 2009/0139270 – hereinafter Filippov). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741